         Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 1 of 14



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                       :
MICHAEL ALETUM
                                       :

     v.                                :   Civil Action No. DKC 20-1793

                                       :
PETER GRAZZINI, et al.
                                       :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution in this disability

discrimination case is Defendants’ motion to dismiss (ECF No. 14).

The issues have been briefed, and the court now rules, no hearing

being deemed necessary.          Local Rule 105.6.       For the following

reasons, the motion to dismiss will be granted, albeit without

prejudice.

I.   Background

     Unless otherwise noted, the facts outlined here are set forth

in the complaint or are undisputed and construed in the light most

favorable to Plaintiff.          Plaintiff Michael Aletum is a deaf,

Maryland resident.       His complaint is not clear in its timeline of

events, but his opposition and supplemental filings fill in some

relevant dates.1       Defendant applied for a “Receiving Supervisor”



     1 Although docketed as supplements to Plaintiff’s opposition,
these are really attempts to amend the complaint insofar as they
raise new factual allegations. (See ECF Nos. 19, 21, 22, and 23).
A complaint cannot be amended in this fashion, but these papers,
and the opposition itself, help fill in the relevant background.
            Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 2 of 14



position with Defendant Perfect Settings LLC (“Perfect Settings”)2

on June 5, 2019.          (See ECF Nos. 18, at 12 and 18-1, at 2).

        Perfect Settings reached out to Mr. Aletum via the Purple

Relay       Service    system   (a   communication   service   for   the     deaf)

requesting that he come to the office for an interview.3                        He

alleges that, during this call, he requested an accommodation for

the anticipated interview, “but they did not want to provide it.”

Perfect Settings staff explained that Mr. Grazzini was out of the

office when they initially refused his request, but that he would

be “back to figure it out.”           Mr. Aletum alleges that he never got

another direct response, despite following-up.               He only found out

that they had moved on with other candidates, he asserts, when he

received an automated rejection email on June 21, 2019, which he

appends to his opposition.           (ECF No. 18-1, at 13).

        Plaintiff subsequently filed a discrimination claim with the

Equal Employment Opportunity Commission (“EEOC”) against Perfect

Settings on December 16, 2019, arguing that Perfect Settings

violated the Americans with Disabilities Act of 1990 (“ADA”) by

failing to provide him reasonable accommodation for an in-person




        2
      Plaintiff refers to Perfect Settings as an “Inc.” throughout
his complaints. Defendants’ subsequent filings make clear that
the company is an LLC. (See, e.g., ECF No. 14, at 1).

        3
       A subsequent attachment to the Opposition purports to show
that this call was made on June 18 at 2:34 p.m. (ECF No. 18-1, at
10).
                                          2
      Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 3 of 14



interview.        On    March   2,    2020,    the       EEOC   issued    Plaintiff    a

“Dismissal and Notice of Rights” (“Right to Sue letter”).                           (ECF

No. 1-1).

     On April 13, 2020, Mr. Aletum filed a complaint against

Perfect Settings in this court for a failure “to provide []

reasonable accommodation for interview in person,” although that

complaint        failed     explicitly        to     identify       the      requested

accommodation.         (Initially docketed as ECF No. 1 in DKC 20-944).

     On April 30, 2020, Plaintiff filed a second and separate

complaint in the United States District Court for the District of

Columbia    adding      Peter   Grazzini,      “Managing        Member”     of   Perfect

Settings, as a Defendant.              (ECF No. 1).             Its allegations are

largely    the    same    as    the   first,       but    it    clarifies    that    the

“reasonable accommodation” he requested during the Purple Relay

call was for an “(ASL [American Sign Language] Interpreter) during

interview session.”        He says this request was refused because “my

disability was denied for the management role” and “had been

rejected by [] [P]erfect Settings.”                  On May 21, the D.C. court

transferred the complaint to this district, noting it was the

proper venue.      (ECF No. 3).       On June 22, the case was assigned and

docketed here as DKC 20-1793, and a notice went out to the parties.

(ECF Nos. 4 and 5).        The two cases were then consolidated by order

on July 31, 2020, with the complaint in DKC 20-1793 (ECF No. 1)

acting as the “operative complaint,” because it was the “more

                                          3
      Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 4 of 14



comprehensive one.”       (ECF No. 6) (docketing the complaint in DKC

20-944 as ECF No. 7).

      On   August   20,   2020,   Defendants   moved   to   dismiss    under

Fed.R.Civ.P. 12(b)(1) and 12(b)(6), arguing that 1) “the Court

lacks subject matter jurisdiction over Plaintiff’s discrimination

claims,” 2) “the claims against Mr. Grazzini must be dismissed as

the ADA does not allow such claims against him as an individual,”

and 3) Plaintiff fails sufficiently to plead the required elements

of a discrimination claim.          (ECF No. 14).      On September 10,

Plaintiff filed his opposition to the motion to dismiss (ECF No.

18) and submitted an “Evidentiary attachment” that purports to

show the “Status” of Plaintiff’s EEOC complaint as “EEOC is

collecting evidence about your case.”          (ECF No. 19).   Defendants

filed a reply on September 29 (ECF No. 20). Plaintiff subsequently

has filed attempted supplements of his opposition on October 2,

15, and 16. (ECF Nos. 21, 22, and 23).

II.   Standard of Review

      Defendants have styled their motion to dismiss on exhaustion

grounds as a Fed.R.Civ.P. 12(b)(1) motion but this argument, like

the motion to dismiss the claim as insufficiently pled, is properly




                                     4
         Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 5 of 14



treated under Fed.R.Civ.P. 12(b)(6).           Byrd v. Ta Chen Int’l, No.

DKC 19-1873, 2020 WL 4933636, at *2 & n.5 (D.Md. August 24, 2020).4

     A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.        Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).           In evaluating the complaint,

unsupported legal allegations need not be accepted.                Revene v.

Charles Cty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989).                  Legal

conclusions      couched   as   factual    allegations   are   insufficient,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), as are conclusory

factual allegations devoid of any reference to actual events.

United Black Firefighters of Norfolk v. Hirst, 604 F.2d 844, 847

(4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193

(4th Cir. 2009).     “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the


     4  This court explained in the context of Title VII that
“Defendant[’s] arguments concerning exhaustion of administrative
remedies . . . are more properly claims that Plaintiff failed to
allege ‘essential ingredients of a federal claim of relief’ and
thus do not challenge subject matter jurisdiction.’” Byrd, 2020
WL 4933636, at *2 (citing Johnson v. Maryland Dep't of Labor,
Licensing, and Reg., 386 F.Supp.3d 608, 613 n.1, (D. Md. 2019) and
Fort Bend Cty., Tx. V. Davis, 139 S.Ct. 1843, 1846 (2019)
(abrogating Jones v. Giant of Md., LLC., 551 F.3d 297, 3000 (4th
Cir. 2009), insofar as Title VII's “charge-filing instruction is
not jurisdictional.”). The same is true of exhaustion under the
ADA; “Modeled after Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the ADA incorporates that statute’s
enforcement procedures, id. § 12117(a), including the requirement
that a plaintiff must exhaust his administrative remedies by filing
a charge with the EEOC before pursuing a suit in federal court,
see id. § 2000e–5(b), (f)(1).” Sydnor v. Fairfax Cty., Va., 681
F.3d 591 (4th Cir. 2012).
                                       5
      Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 6 of 14



complaint has alleged - but it has not ‘show[n]’ – ‘that the

pleader is entitled to relief.’”        Iqbal, 556 U.S. at 679 (quoting

Fed.R.Civ.P. 8(a)(2)).     Thus, “[d]etermining whether a complaint

states a plausible claim for relief will . . . be a context-

specific task that requires the reviewing court to draw on its

judicial experience and common sense.”        Id.

     Pro se pleadings are liberally construed and held to a less

stringent standard than pleadings drafted by lawyers.         Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429

U.S. 97, 106 (1976)); Haines v. Kerner, 404 U.S. 519, 520 (1972).

Liberal construction means that the court will read the pleadings

to state a valid claim to the extent that it is possible to do so

from the facts available; it does not mean that the court should

rewrite the complaint to include claims never presented. Barnett

v. Hargett, 174 F.3d 1128, 1132 (10th Cir. 1999).          That is, even

when pro se litigants are involved, the court cannot ignore a clear

failure to allege facts that support a viable claim. Weller v.

Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990);          Forquer

v. Schlee, No. RDB–12–969, 2012 WL 6087491, at *3 (D.Md. Dec. 4,

2012) (“[E]ven a pro se complaint must be dismissed if it does not

allege a plausible claim for relief.” (citation and internal

quotation marks omitted)).




                                    6
      Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 7 of 14



III. Analysis

     A.   Administrative Exhaustion

     Defendants    move    to   dismiss    for    failure    to   exhaust

administrative remedies because it has been informed that the EEOC

reopened its investigation.       Defendants contend that Plaintiff

cannot bring this action while the EEOC investigation is ongoing.

Although Plaintiff obtained a Right to Sue Letter, it was “revoked”

subsequently when the EEOC agreed to reconsider the dismissal and

reopen the investigation.

     Both parties agree that the EEOC investigation remains open

now that the EEOC vacated its own dismissal.          (ECF No. 14-1, at

6); (ECF No. 18, at 16) (“my charge of discrimination is Still

Open and the merit of the charge of discrimination is still

processing now.”).      29 C.F.R. § 1601.21(d)(1) expressly permits

the EEOC to reconsider a dismissal or a determination finding and

revoke a Right to Sue letter as long as the reconsideration is

issued within “90 days from receipt of a notice of right to sue”

and “the charging party has not filed suit.”        If suit has already

been filed or the 90 days has passed, the decision only acts to

revoke the dismissal but not the right to sue.           Fisher v. Conax

Techs., LLC, No. 14-CV-913S(F), 2015 WL 3505810, at *2 (W.D.N.Y.

June 3, 2015) (citing 29 C.F.R. § 1601.21(b)(1)(2014)).           Here the

Right to Sue letter was issued on March 2, the Notice of Intent to




                                    7
       Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 8 of 14



Reconsider was issued on April 28, but Plaintiff filed here on

April 13.

       Neither side has objected to the EEOC’s purported revocation

of the Right to Sue Letter.        (See ECF No. 14-1, at 5); (ECF No.

18, at 5-6) (citing ECF. 18-1). Other courts, however, have stated

that   such    a   purported   revocation   of   the   Right   to   Sue   is

ineffective.       See, e.g., Obaseki v. Fannie Mae, 840 F.Supp.2d 341

(D.D.C. 2012)(“However, Daugherty indicates that even if the EEOC

purports to revoke the right to sue letter, according to EEOC

regulations, that revocation is ineffective . . .” [if made after

the 90 day period or after the charging party has filed suit.]

(citing Dougherty v. Barry, 869 F.2d 605 (D.C.Cir. 1989)).

       Plaintiff requests “the court to await the EEO[C] exhaust

[sic] the administrative remedy or conciliation after EEO[C]’s

investigation is done” and for “the court to await EEO[C] to update

‘Notice of right to sue letter[’] in the future.”         (ECF No. 18, at

16).    But because the notice of reconsideration was issued weeks

after Plaintiff initially sued in this court, Plaintiff will not

be entitled to a new right to sue letter upon completion of the

reconsideration.        Thus, dismissal, even if without prejudice,

would not be in his interest.       The Right to Sue letter is still-

operative, Plaintiff has exhausted his administrative remedies and

the motion to dismiss on this ground will be denied.



                                     8
      Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 9 of 14



     This leaves the two other questions raised in Defendants’

motion:   whether Plaintiff, alleging discrimination under the ADA,

has 1) properly named Mr. Grazzini a Defendant and 2) sufficiently

stated the elements of a claim.

     B.     Mr. Grazzini

     Defendants are correct that the ADA does not recognize a cause

of action against individual employees who are not “employers.”

(ECF No. 14-1, at 7) (citing Barid ex rel. Baird v. Rose, 192 F.2d

462, 472 (4th Cir. 1999); see also Jones v. Sternheimer, 387

Fed.Appx. 366, 2010 WL 2711305 (citing McNeal v. Montgomery County,

Md., 307 Fed.Appx. 766, 775 n. 6 (4th Cir.2009)              (“[O]nly an

employer, not an individual employee, may be held liable under the

ADEA.”)).     Insofar as the complaint purports to name him in his

supervisory or “official” capacity, it is redundant as he would

“simply stand in the shoes of the already-sued” Perfect Settings

as its “Managing Member.”      Taylor v. Leggett, No. PX 16-11, 2017

WL 1001281, at *3 (D.Md. Mar. 15, 2017) (citing Innes v. Bd. Of

Regents of Univ. Sys. Of Md., 29 F.Supp.3d 566, 575 (D.Md. 2014)).

The claims against Mr. Grazzini will be dismissed.

     C.     ADA Discrimination

     In Myers v. Md. Dept. of Agric., Judge Hollander explained

the purpose and function of the ADA in this context:

            Title I [of the ADA] prohibits discrimination
            “against a qualified individual on the basis
            of disability in regard to job application

                                    9
        Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 10 of 14



               procedures, the hiring, advancement, or
               discharge      of     employees,      employee
               compensation, job training, and other terms,
               conditions, and privileges of employment.”
               42 U.S.C. § 12112(a); see also Summers v.
               Altarum Inst., Corp., 740 F.3d 325, 328 (4th
               Cir. 2014) (“The ADA makes it unlawful for
               covered employers to ‘discriminate against
               a qualified individual on    the    basis   of
               disability.’”). A “qualified individual” is
               defined as a person who, “with or without
               reasonable accommodation, can perform the
               essential functions of the employment position
               that      such    individual      holds     or
               desires.” 42 U.S.C. § 12111(8).

No. ELH-17-2239, 2018 WL 3068695, at *6 (D.Md. June 21, 2018)

(granting a motion to dismiss on a failure to hire claim).

        1.     Failure to Hire

        Defendants     posit   that    “[a]lthough       not    plainly   stated,

Plaintiff seeks to bring a claim under the ADA for discriminatory

failure to hire.” This is far from clear, even with Plaintiff’s

stray        and   erroneous   reference     to    Perfect     Settings   as     his

“employer”. (ECF No. 14-1, at 6) (citing ECF No. 1, at 3). The

sole, explicit, and repeated allegation is that the business simply

failed       reasonably   to   accommodate        his   disability    during     the

application        process.     Seen   in    the    light    most    favorable   to

Plaintiff, however, the failure to hire claim can be inferred.

        To plead a failure to hire claim under the ADA,               a Plaintiff

must plausibly plead that he “(1) is disabled within the meaning

of the ADA; (2) applied for the vacant position; (3) was qualified

for the position; and (4) was rejected for the position under

                                        10
     Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 11 of 14



circumstances   giving     rise   to      an   inference   of    unlawful

discrimination.”   Reyazuddin v. Montgomery Cty., Md., 7 F.Supp.3d

526 aff’d in part, rev'd on other grounds, Reyazuddin v. Montgomery

Cty, Md., 789 F.3d 407 (4th Cir. 2015).

     Defendants press on the third element and argue that the

complaint utterly fails to establish what the necessary skills or

responsibilities were for a “Receiving Supervisor” or that Mr.

Aletum possessed these skills.          They argue that even accepting

that the first two elements are satisfied, Plaintiff has not

alleged facts sufficient to show he was qualified for the position.

Any failure to hire claim will be dismissed without prejudice.

Plaintiff will be given twenty-one days to amend and add detail to

a failure to hire claim, if he wishes.

     2.   Failure to Accommodate

     Judge Hollander also wrote in Myers:

          Unlawful discrimination under Title I of the
          ADA “can include the failure to make
          ‘reasonable accommodations to the known
          physical or mental limitations of an otherwise
          qualified individual with a disability who is
          an applicant or employee . . . .’” Wilson v.
          Dollar Gen. Corp., 717 F.3d 337, 344 (4th Cir.
          2013) (quoting § 12112(b)(5)(A)). Moreover,
          “denying employment opportunities to a job
          applicant or employee who is an otherwise
          qualified individual with a disability” may
          qualify as “discrimination against a qualified
          individual on the basis of disability.”
          42 U.S.C. § 12112(b)(5)(B).




                                   11
      Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 12 of 14




2018 WL 3068695, at *6.           The Fourth Circuit case on which Judge

Hollander relies sets forth the claim’s basic elements:

              (1) that he was an individual who had a
              disability within the meaning of the statute;
              (2) that the [employer] had notice of his
              disability;    (3)   that   with   reasonable
              accommodation he could perform the essential
              functions of the position ...; and (4) that
              the   [employer]   refused   to   make   such
              accommodations

Wilson, 717 F.3d at 345.

      Defendants incorporate their arguments on the failure to hire

claim and state “Plaintiff has failed to demonstrate that he is a

qualified individual capable of performing essential functions of

the   position    with    Perfect    Settings   if   afforded   a    reasonable

accommodation.”         (ECF No. 14-1, at 8-9).      Defendants’ also argue

in    their     reply     that    Plaintiff’s    opposition     is    entirely

nonresponsive to their arguments and thus he has conceded those

points.   (ECF No. 20, at 1-2).

      While a great deal of the opposition and supplemental filings

are nonresponsive, there are portions that clearly address some

elements of this claim.          Plaintiff argues that Defendants were on

notice of his disability as evidenced by the fact that they called

him “by Purple” when they first reached out to him to set up an




                                       12
     Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 13 of 14



interview.     (ECF No. 18, at 14-15).5         As before, Defendants

implicitly concede the first two elements, however.

     As to the third element, ADA regulations clearly state that

“[t]t is unlawful for a covered entity not to make reasonable

accommodation to the known physical or mental limitations of an

otherwise    qualified   applicant    or employee with    a disability.”

29 C.F.R. § 1630.9 (emphasis added).      Caselaw on this point helps

clarify that, as a result, failure to accommodate claims, even

those involving job applicants, come with some quantum of evidence

that the Plaintiff was “otherwise qualified” for the position to

which he was applying. See Manickavasagar v. Virginia Commonwealth

University School of Medicine, 667 F.Supp.2d 635, 644-45 (E.D. Va.

2009) (discussing “otherwise qualified” in the context of an

applicant for admission); E.E.O.C. v. Creative Networks, LLC, 912

F.Supp.2d 828, 837 (D.Ariz. Sept. 20, 2012) (employer conceded a

deaf applicant who requested an ASL interpreter for pre-employment

orientation and training was otherwise qualified).

     Even assuming Mr. Aletum puts forth evidence to show the other

elements of his failure to accommodate claim, he has failed to

plead sufficient facts that tend to show that he is “otherwise


     5  As Plaintiff adds in a supplemental filing, Perfect
Settings’ use of this system shows he is “deaf applicant in their
systems” or that it is otherwise aware of his disability. (ECF
No. 21, at 1-2). As this supplement was filed after Defendants’
reply, it is technically a surreply, but will considered in
clarifying that point.
                                     13
      Case 8:20-cv-01793-DKC Document 25 Filed 01/15/21 Page 14 of 14



qualified” to perform the duties of the post to which he applied.

While being invited for an interview might be some indication of

qualification, it is not sufficient.       As with the previous claim,

Plaintiff needs to more explicit about the requirements of the job

and his own qualifications in order for this claim to move forward.

The motion to dismiss this claim will be granted, but Plaintiff

similarly will be granted twenty-one days to amend in order to

state this claim with more particularity.

IV.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Defendants will be granted with prejudice as to the claims against

Mr. Grazzini but without prejudice as to the claims against Perfect

Settings.   A separate order will follow.




                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge




                                    14
